DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 10-16 are allowed provided that 112(b) issues are rendered moot.
Claims 6-7, 18 are objected to.
Claims 1-5, 8-9, 17, and 19-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10-16, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          	Claim 9 recites, line 2, the limitation “…vehicle speed limit information…” causing lack of antecedent basis issues. Appropriate correction is required. 
Claims 10, lines 7-9, 13, lines 2, recite  the limitation “…a camera error …”, “…vehicle speed…” causing lack of antecedent basis issues. Appropriate correction is required. 
          Claim 10, line 9, recites  the limitation “…vehicle speed…” causing lack of antecedent basis issues. Appropriate correction is required. 
          Claim 12 recites, line 2, the limitation “…a radar error…” causing lack of antecedent basis issues. Appropriate correction is required. 
          Claim 13 recites, lines 4, 6, the limitation “…a second path navigation error …” causing lack of antecedent basis issues. Appropriate correction is required.
          Claim 16 recites, line 2, the limitation “…surrounding vehicles…” causing lack of antecedent basis issues. Appropriate correction is required.
           Claim 17 recites the limitations “…configured to derive navigation speed limit information from speed limit information of a road section, in which a vehicle is travelling, received from a navigation device and critical operation information of the navigation device …”,“…and is an SCC controller configured to control a vehicle speed on the basis of the derived vehicle speed limit information …” causing ambiguity, confusion, and indefiniteness. Appropriate correction is required.
          Claim 20 recites, line 2, the limitation “…TSR camera information and navigation speed limit information…” causing lack of antecedent basis issues. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2016/0375905 A1: hereinafter “Park”) in view of Park; JinHyeon (US Pat. No.: 10,460,182 B1: hereinafter “JinHyeon”).

         Consider claim 1:
                    Park teaches a method of controlling a vehicle a cooperative adaptive cruise control (CACC) system on the basis of complex information (See Park, e.g., “…controlling a cooperative adaptive cruise control (CACC) system capable of reducing a width of deceleration and acceleration to improve fuel efficiency by collecting information on preceding vehicles which are being driven on the same lane and using the collected information to control speed of a vehicle…”, of Abstract, ¶[0010], Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504), the method comprising: setting an CACC user-setting speed as a vehicle speed when an CACC function is turned on (See Park, e.g., “…the controller 43 controls speed of the host vehicle (i.e., “self vehicle”) on the basis of the detected driving information of the second preceding vehicle and driving information of the first preceding vehicle corresponding to the detected driving information (504)…”, of ¶[0010], ¶[0045]-¶[0046], ¶[0049], ¶[0056]-¶[0060], and Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504); driving a vehicle at the set vehicle speed (See Park, e.g., “…the controller 43 controls speed of the host vehicle…”, of ¶[0056]-¶[0060], and Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504).
                     Park further teaches deriving vehicle speed limit information of a road section in which the vehicle is travelling from navigation speed limit information (e.g., “…a CACC system (40)…receives a speed limit of a road which is frequently changed depending on a road situation from a road-side unit (RSU) 10 on the basis of V2I communication...” of ¶[0039]), road sign speed limit information (e.g., “…a CACC system (40)…receives a speed limit of a road...” of ¶[0031]), and surrounding vehicle speed information of the road section (See Park, e.g., “…the controller 43 controls speed of the host vehicle (i.e., “self vehicle”) on the basis of the detected driving information of the second preceding vehicle and driving information of the first preceding vehicle corresponding to the detected driving information (504)…”, of ¶[0010], ¶[0045]-¶[0046], ¶[0049], ¶[0056]-¶[0060], and Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504); and controlling the vehicle (See Park, e.g., “…the controller 43 controls speed of the host vehicle…”, of ¶[0056]-¶[0060], and Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504). However, Park does not explicitly teach a vehicle smart cruise control (SCC).
                     In an analogous field of endeavor, JinHyeon teaches a vehicle smart cruise control (SCC) (See JinHyeon, e.g., “…The DAS 100 may provide various functions to the driver…traffic sign recognition (TSR), smart cruise control (SCC)…” of Abstract, Col. 7:5-10, and Fig. 1 element 100).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Park, as taught by JinHyeon, so as to ascertain that the occupants have a smooth, robust, and enhanced ride while operating an autonomous vehicle.

          Consider claim 2:
                   The combination of Park, JinHyeon teaches everything claimed as implemented in the rejection of claim 1. In addition, Park teaches wherein the navigation speed limit information is derived from a navigation device and a global positioning system (GPS) device (e.g., an autonomous vehicle equipped with GPS and navigation device, as disclosed in Fig. 1 elements 10-40) installed in the vehicle (See Park, e.g., “…the controller 43 controls speed of the host vehicle…”, of ¶[0056]-¶[0060], and Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504).

          Consider claim 3:
                   The combination of Park, JinHyeon teaches everything claimed as implemented in the rejection of claim 1. In addition, Park teaches wherein the road sign speed limit information is derived from a road sign recognition camera in the vehicle (e.g., “…a CACC system (40)…receives a speed limit of a road which is frequently changed depending on a road situation from a road-side unit (RSU)...” of ¶[0039]).

          Consider claim 4:
                   The combination of Park, JinHyeon teaches everything claimed as implemented in the rejection of claim 1. In addition, Park teaches wherein the surrounding vehicle speed information is derived from at least one surrounding vehicle recognition camera and a surrounding recognition sensor (See Park, e.g., “…the controller 43 controls speed of the host vehicle (i.e., “self vehicle”) on the basis of the detected driving information of the second preceding vehicle and driving information of the first preceding vehicle corresponding to the detected driving information (504)…”, of ¶[0010], ¶[0045]-¶[0046], ¶[0049], ¶[0056]-¶[0060], and Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504).

         Consider claim 5:
                   The combination of Park, JinHyeon teaches everything claimed as implemented in the rejection of claim 1. Park teaches wherein the controlling of the vehicle speed on the basis of the derived vehicle speed limit comprises: setting the CACC user-setting speed as the vehicle speed when the derived vehicle speed limit information is greater than or equal to the CACC user-setting speed (e.g., “…a CACC system (40)…receives a speed limit of a road which is frequently changed depending on a road situation from a road-side unit (RSU)...” of ¶[0039]); and setting the derived vehicle speed limit as the vehicle speed when the derived vehicle speed limit information is less than the CACC user-setting speed (See Park, e.g., “…the controller 43 controls speed of the host vehicle (i.e., “self vehicle”) on the basis of the detected driving information of the second preceding vehicle and driving information of the first preceding vehicle corresponding to the detected driving information (504)…”, of ¶[0010], ¶[0045]-¶[0046], ¶[0049], ¶[0056]-¶[0060], and Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504). JinHyeon teaches a vehicle smart cruise control (SCC) (See JinHyeon, e.g., “…The DAS 100 may provide various functions to the driver…traffic sign recognition (TSR), smart cruise control (SCC)…” of Abstract, Col. 7:5-10, and Fig. 1 element 100). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Park, as taught by JinHyeon, so as to ascertain that the occupants have a smooth, robust, and enhanced ride.       

          Consider claim 8:
                   The combination of Park, JinHyeon teaches everything claimed as implemented in the rejection of claim 4. In addition, Park teaches wherein the surrounding vehicle speed information is determined on the basis of a target speed and a target quality which are sensor fusion information of the surrounding vehicle recognition camera and the surrounding recognition sensor (See Park, e.g., “…the controller 43 controls speed of the host vehicle (i.e., “self vehicle”) on the basis of the detected driving information of the second preceding vehicle and driving information of the first preceding vehicle corresponding to the detected driving information (504)…”, of ¶[0010], ¶[0045]-¶[0046], ¶[0049], ¶[0056]-¶[0060], and Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504).
                     
          Consider claim 9:
                   The combination of Park, JinHyeon teaches everything claimed as implemented in the rejection of claim 1. In addition, Park teaches wherein vehicle speed limit information is received before setting the CACC user-setting speed (e.g., “…a CACC system (40)…receives a speed limit of a road which is frequently changed depending on a road situation from a road-side unit (RSU)...” of ¶[0039]). JinHyeon teaches a vehicle smart cruise control (SCC) (See JinHyeon, e.g., “…The DAS 100 may provide various functions to the driver…traffic sign recognition (TSR), smart cruise control (SCC)…” of Abstract, Col. 7:5-10, and Fig. 1 element 100). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Park, as taught by JinHyeon, so as to ascertain that the occupants have a smooth, robust, and enhanced ride.

          Consider claim 17:
                    Park teaches a vehicle adaptive cruise control (CACC) system based on complex information (See Park, e.g., “…controlling a cooperative adaptive cruise control (CACC) system capable of reducing a width of deceleration and acceleration to improve fuel efficiency by collecting information on preceding vehicles which are being driven on the same lane and using the collected information to control speed of a vehicle…”, of Abstract, ¶[0010], Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504), the CACC system comprising: a navigation information processor configured to derive navigation speed limit information from speed limit information of a road section, in which a vehicle is travelling (e.g., “…a CACC system (40)…receives a speed limit of a road which is frequently changed depending on a road situation from a road-side unit (RSU) 10 on the basis of V2I communication...” of ¶[0039]), received from a navigation device and critical operation information of the navigation device (See Park, e.g., “…the controller 43 controls speed of the host vehicle (i.e., “self vehicle”) on the basis of the detected driving information…”, of ¶[0010], ¶[0045]-¶[0046], ¶[0049], ¶[0056]-¶[0060], and Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504); a traffic speed processor configured to derive traffic speed limit information from speed limit information of the road section received from a traffic speed camera and critical operation information of the traffic speed camera (e.g., “…a CACC system (40)…receives a speed limit of a road which is frequently changed depending on a road situation from a road-side unit (RSU) 10 on the basis of V2I communication...” of ¶[0039]); a surrounding vehicle sensing information processor configured to derive surrounding vehicle speed information from speed information of at least one surrounding vehicle received from a surrounding vehicle sensor (See Park, e.g., “…the controller 43 controls speed of the host vehicle (i.e., “self vehicle”) on the basis of the detected driving information of the second preceding vehicle and driving information of the first preceding vehicle corresponding to the detected driving information (504)…”, of ¶[0010], ¶[0045]-¶[0046], ¶[0049], ¶[0056]-¶[0060], and Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504); a vehicle speed limit deriver configured to derive vehicle speed limit information of the road section from the navigation speed limit information (e.g., “…a CACC system (40)…receives a speed limit of a road...” of ¶[0039]), the traffic speed limit information, and the surrounding vehicle speed information (See Park, e.g., “…the controller 43 controls speed of the host vehicle (i.e., “self vehicle”) on the basis of the detected driving information of the second preceding vehicle and driving information of the first preceding vehicle corresponding to the detected driving information (504)…”, of ¶[0010], ¶[0045]-¶[0046], ¶[0049], ¶[0056]-¶[0060], and Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504); and is an CACC controller configured to control a vehicle speed on the basis of the derived vehicle speed limit information (See Park, e.g., “…the controller 43 controls speed of the host vehicle (i.e., “self vehicle”) on the basis of the detected driving information of the second preceding vehicle and driving information of the first preceding vehicle corresponding to the detected driving information (504)…”, of ¶[0010], ¶[0045]-¶[0046], ¶[0049], ¶[0056]-¶[0060], and Fig. 3 elements 30, 80, and ID-1-2, Fig. 5 steps 501-504). However, Park does not explicitly teach a vehicle smart cruise control (SCC), a traffic signal recognition (TSR).
                     In an analogous field of endeavor, JinHyeon teaches a vehicle smart cruise control (SCC), a traffic signal recognition (TSR) (See JinHyeon, e.g., “…The DAS 100 may provide various functions to the driver…traffic sign recognition (TSR), smart cruise control (SCC)…” of Abstract, Col. 7:5-10, and Fig. 1 element 100).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Park, as taught by JinHyeon, so as to ascertain that the occupants have a smooth, robust, and enhanced ride while operating an autonomous vehicle.

         Consider claim 19:
                   The combination of Park, JinHyeon teaches everything claimed as implemented in the rejection of claim 17. In addition, Park teaches wherein critical operation information from the navigation device is determined after critical operation information from the traffic speed camera device is determined (e.g., “…a CACC system (40)…receives a speed limit of a road which is frequently changed depending on a road situation from a road-side unit (RSU)...” of ¶[0039]). In an analogous field of endeavor, JinHyeon teaches a vehicle smart cruise control (SCC), a traffic signal recognition (TSR) (See JinHyeon, e.g., “…The DAS 100 may provide various functions to the driver…traffic sign recognition (TSR), smart cruise control (SCC)…” of Abstract, Col. 7:5-10, and Fig. 1 element 100). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Park, as taught by JinHyeon, so as to ascertain that the occupants have a smooth, robust, and enhanced ride.

          Consider claim 20:
                   The combination of Park, JinHyeon teaches everything claimed as implemented in the rejection of claim 17. In addition, Park teaches when both the navigation device and traffic speed camera do not malfunction, selecting one of traffic speed camera information and navigation speed limit information based on a weight of a critical camera operation situation and a weight of a critical navigation signal receiving (e.g., “…a CACC system (40)…receives a speed limit of a road which is frequently changed depending on a road situation from a road-side unit (RSU)...” of ¶[0039]). In an analogous field of endeavor, JinHyeon teaches a vehicle smart cruise control (SCC), a traffic signal recognition (TSR) (See JinHyeon, e.g., “…The DAS 100 may provide various functions to the driver…traffic sign recognition (TSR), smart cruise control (SCC)…” of Abstract, Col. 7:5-10, and Fig. 1 element 100). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Park, as taught by JinHyeon, so as to ascertain that the occupants have a smooth, robust, and enhanced ride.

Allowable Subject Matter
Claims 10-16 are allowed.
          The cited references fail to anticipate or render the claimed subject matter, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination. Dependent claims 11-16 are either directly or indirectly dependent upon independent claim 10, therefore, are allowed in view of their dependence upon claim 10.
Claims 6-7, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          De Smet et al. (US Pub. No.: 2017/0021831 A1) teaches “A method is provided for controlling a NOx storage catalytic converter that is disposed in the exhaust system of an internal combustion engine of a motor vehicle with an adaptive cruise control system, wherein regeneration of the NOx storage catalytic converter is started depending on the distance to a vehicle ahead. For this the motor vehicle is accelerated in a rich mode for regeneration if the distance to the vehicle ahead is large enough so that the regeneration will be completed during an acceleration phase in which the distance is reduced.”

          Miyahara (US Pat. No.: 2003/0225519 A1) teaches “An apparatus and method are provided for identifying a preceding vehicle as a target vehicle in transient and non-transient situations. The method generally includes, estimating a position of the target vehicle relative to a position of an ACC vehicle from the position of the ACC vehicle to create a target vehicle estimated position; creating a time-dependent position trace of the target vehicle; estimating a radius of the position trace of the target vehicle by 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BABAR SARWAR/Primary Examiner, Art Unit 3667